DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/04/2022 has been entered.

Status of Claims
Claims 1, 4-5, 9, 12-13, 17-18 are amended.
Claims 19-20 are new.
Claims 1-20 are pending.

Response to Remarks
Claim Objections
Applicant’s amendments to the claims have overcome the previous objections.

35 U.S.C. § 112(b)
Applicant’s amendments to the claims have overcome the previous rejections.

35 U.S.C. § 103
Applicant contends that the amendments have clarified the functionality of the claimed "identification number" by hashing the identification number. Examiner respectively disagrees because this is not claimed in the independent claims. Examiner suggests to applicant to incorporate hashing the identification number into the independent claims.
Applicant contends reference Wright does not disclose hashing the purchase order. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant contends reference Winklevoss does not disclose an identification number that is unique to a purchase order. Examiner respectfully disagrees because the cited portions of Winklevoss does disclose identification numbers that may be unique to a purchase order (e.g. transaction data, device identifier).

Claim Objections
Claim 4 is objected to because of the following informalities. Claim 4 recites “… hashing algorithms a timestamp …”. It appears “to” was unintentionally stricken through prior to “a timestamp” within the limitation. Appropriate correction is required.
Claim 5 is objected to because of the following informalities. Claim 5 recites “… hashing algorithms the converted purchase order …”. It appears “to” was unintentionally stricken through prior to “the” within the limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


New Matter
Claims 5 and 13 recites “wherein generating the hash value includes hashing [wherein the hash value is generated] via application of one or more hashing algorithms [to] the converted purchase order with [and] the identification number”. Applicant's pre-grant publication (PGPub) in paragraph 44 discloses that "The purchase order may include at least an identification number ...". As such, the amended limitation of "wherein generating the hash value includes hashing [wherein the hash value is generated] via application of one or more hashing algorithms [to] the converted purchase order with [and] the identification number" is interpreted as hashing the identification number twice because "the purchase order" within the limitation already comprises the identification number, as disclosed in para 44 of the PGPub. Moreover, paragraph 79 of the PGPub discloses hashing either the purchase order, or hashing the identification number, but is silent with respect to hashing the identification number twice. That is, paragraph 79 is silent with respect to hashing the purchase order and the identification number. New matter is added. For purposes of examination, the claim is interpreted as follows: “wherein generating the hash value includes hashing [wherein the hash value is generated] via application of one or more hashing algorithms [to] the converted purchase order”.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclaimed Essential Matter
Claims 1 and 9 recites "generating [generate] ... a hash value of the purchase order”. Claims 1 and 9 do not recite verifying the digital signatures provided by the buyer system and supplier system. However, applicant’s pre-grant publication (PGPub) discloses that it is essential that the digital signatures provided by the buyer system and supplier system are verified prior to generating a hash value for the purchase order (See paras 78-79). Therefore, the claim omits matter disclosed to be 
Claims 2-8 and 10-20 are also rejected as they depend from either claims 1 or 9.

Unclear Scope
Claims 5 and 13 recites "wherein generating the hash value includes hashing [wherein the hash value is generated] via application of one or more hashing algorithms [to] the converted purchase order with [and] the identification number”. However, claims 1 and 9, which claims 5 and 13 depend upon, respectively, and attempt to further limit, recite “generating [generate] ... a hash value of the purchase order”. Therefore, it is unclear whether the hashing algorithm in claims 5 and 13 are being applied to the purchase order or the converted purchase order. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”

The following is a quotation of 35 U.S.C. 112(d): 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 and 12 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 4 and 12 recites "wherein generating the hash value includes hashing [wherein the hash value is generated] via application of one or more hashing algorithms a timestamp with the identification number [to the identification number and a timestamp]”. However, claims 1 and 9, which claims 4 and 12 depend upon, respectively, and attempt to further limit, recite “generating [generate] ... a hash value of the purchase order”. The broadest reasonable interpretation of “of the purchase order” is of the purchase order in its entirety. However, the broadest reasonable interpretation of “a 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. “When examining a dependent claim, the examiner should determine whether the claim complies with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim.” See MPEP 608.01(n) III.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0269692 A1 to Ryan (hereinafter “Ryan”) in view of US 2019/0057382 A1 to Wright et al. (hereinafter “Wright”) in view of US 2020/0065761 A1 to Tatchell (hereinafter "Tatchell") in view of US 2016/0350749 A1 to Wilkins et al. (hereinafter “Wilkins”).

Claim 1:
Ryan teaches:
receiving, by a receiver of a processing server (Fig.7 item 798; paras 96, 98), a purchase order from a supplier, wherein the purchase order includes at least an identification number unique to the purchase order, a buyer identifier associated with a buyer, and a supplier identifier associated with the supplier (Fig.1 item 100, Fig.2 item 200, Fig.3 item 300, paras 20-22, 25, 55-56, 63, 65-66)
converting, by the processing server (Fig.7 item 700; paras 96, 98), the purchase order to a format that is uniform for all purchase orders received by the processing server (Fig.1 item 110, Fig.4 item 400, paras 23-26, 74-75)
electronically transmitting, by a transmitter of the processing server (Fig.7 item 798; paras 96, 98), the converted purchase order to a computing device of the buyer associated with the buyer identifier (Fig.1 item 120, paras 27-28)
receiving, by the receiver of the processing server (Fig.7 item 798; paras 96, 98), from the computing device of the buyer, a digitally signed purchase order, said digitally signed purchase order being the converted purchase order (Fig.1 item 130, Fig.4 item 410, paras 29-30, 77-78)
receiving, by the receiver of the processing server (Fig.7 item 798; paras 96, 98), from a supplier computer of the supplier, a digitally signed acknowledgment message … indicating that the purchase order is acknowledged for fulfillment by the supplier, said digitally signed acknowledgment message (Fig.1 item 130, paras 29-30)
Ryan does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
generating, by the processing server, a hash value of the purchase order
inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger
Wright teaches:
generating, by the processing server, a hash value of the [contract] (paras 88, 109, 193)
inserting, by the processing server, the generated hash value, rather than the [contract], into a digital ledger (paras 88, 109, 193)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan to include generating a hash value of the contract and inserting the hash value into a digital ledger, as taught by Wright, in order to improve contract security and automation (Wright, paras 7-9).
Ryan in view of Wright does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
generating, by the processing server, a hash value of the purchase order
inserting, by the processing server, the generated hash value, rather than the purchase order, into a digital ledger
Tatchell teaches:
the contract includes the purchase order (para 144)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wright to have the contract include the purchase order, as taught by Tatchell, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).
Ryan in view of Wright in view of Tatchell does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
Wilkins teaches:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier (paras 23, 35, 52, 63)
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier (paras 23-24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wright in view of Tatchell to include the digital signatures being digitally signed with private keys, as taught by Wilkins, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).
The limitation “receiving ... a digitally signed acknowledgment message including at least the identification number of the purchase order ...” is interpreted as nonfunctional descriptive material and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 2: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 1. Wilkins also teaches:
verifying, by the processing server, a digital signature of the digitally signed purchase order using a public key of the buyer cryptographic key pair (paras 35, 67)

Claim 3: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 1. Wilkins also teaches:
verifying, by the processing server, a digital signature of the digitally signed acknowledgment message using a public key of the supplier cryptographic key pair (paras 35, 67)

Claim 5: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 1. Wright also teaches:
wherein generating the hash value includes hashing via application of one or more hashing algorithms the converted [contract] with the identification number (paras 88, 109, 193)
Tatchell also teaches:
the contract includes the purchase order (para 144)

Claim 6: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 1. Wright also teaches:
wherein the digital ledger is a blockchain (paras 88, 109, 193)

Claim 7: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 6. Wilkins also teaches:
wherein the inserting further includes inserting a digital signature of the digitally signed purchase order into the digital ledger with the generated hash value (paras 58, 66)

Claim 8: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 6. Wilkins also teaches:
wherein the inserting further includes inserting a digital signature of the digitally signed acknowledgment message into the digital ledger with the generated hash value (paras 58, 66)

Claim 9:
Ryan teaches:
a processing server (Fig.7 item 700; paras 96, 98)
a receiver of the processing server (Fig.7 item 798; paras 96, 98) configured to receive a purchase order from a supplier, wherein the purchase order includes at least an identification number unique to the purchase order, a buyer identifier associated with a buyer, and a supplier identifier associated with the supplier (Fig.1 item 100, Fig.2 item 200, Fig.3 item 300, paras 20-22, 25, 55-56, 63, 65-66)
the processing server (Fig.7 item 700; paras 96, 98) configured to convert the purchase order to a format that is uniform for all purchase orders received by the processing server (Fig.1 item 110, Fig.4 item 400, paras 23-26, 74-75)
a transmitter of the processing server (Fig.7 item 798; paras 96, 98) configured to electronically transmit the converted purchase order to a computing device of the buyer associated with the buyer identifier (Fig.1 item 120, paras 27-28)
wherein the receiver of the processing server is further configured to (Fig.7 item 798; paras 96, 98)
receive a digitally signed purchase order from the computing device of the buyer, said digitally signed purchase order being the converted purchase order (Fig.1 item 130, Fig.4 item 410, paras 29-30, 77-78)
receive, from a computing device of the supplier, a digitally signed acknowledgment message … indicating that the purchase order is acknowledged for fulfillment by the supplier, said digitally signed acknowledgment message (Fig.1 item 130, paras 29-30)
the processing server is further configured to (Fig.7 item 700; paras 96, 98)
Ryan does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
generate a hash value of the purchase order
insert the generated hash value, rather than the converted purchase order, into a digital ledger
Wright teaches:
generate a hash value of the [contract] (paras 88, 109, 193)
insert the generated hash value, rather than the converted [contract], into a digital ledger (paras 88, 109, 193)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan to include generating a hash value of the contract and inserting the hash value into a digital ledger, as taught by Wright, in order to improve contract security and automation (Wright, paras 7-9).
Ryan in view of Wright does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
generate a hash value of the purchase order
insert the generated hash value, rather than the purchase order, into a digital ledger
Tatchell teaches:
the contract includes the purchase order (para 144)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wright to have the contract include the purchase order, as taught by Tatchell, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).
Ryan in view of Wright in view of Tatchell does not teach:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier
Wilkins teaches:
digitally signed using a private key of a buyer cryptographic key pair associated with the buyer identifier (paras 23, 35, 52, 63)
being digitally signed using a private key of a supplier cryptographic key pair associated with the supplier identifier (paras 23-24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wright in view of Tatchell to KSR).
The limitation “receive ... a digitally signed acknowledgment message including at least the identification number of the purchase order ...” is interpreted as nonfunctional descriptive material and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 10: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 9. Wilkins also teaches:
wherein the processing server is further configured to verify a digital signature of the digitally signed purchase order using a public key of the buyer cryptographic key pair (paras 35, 67)

Claim 11: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 9. Wilkins also teaches:
wherein the processing server is further configured to verify a digital signature of the digitally signed acknowledgment message using a public key of the supplier cryptographic key pair (paras 35, 67)

Claim 13: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 9. Wright also teaches:
wherein the hash value is generated via application of one or more hashing algorithms to the converted [contract] and the identification number (paras 88, 109, 193)
Tatchell also teaches:
the contract includes the purchase order (para 144)

Claim 14: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 9. Wright also teaches:
wherein the digital ledger is a blockchain (paras 88, 109, 193)

Claim 15: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 14. Wilkins also teaches:
wherein the processing server is further configured to insert a digital signature of the digitally signed purchase order into the digital ledger with the generated hash value (paras 58, 66)

Claim 16: 
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 14. Wilkins also teaches:
wherein the processing server is further configured to insert a digital signature of the digitally signed acknowledgment message into the digital ledger with the generated hash value (paras 58, 66)

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Wright in view of Tatchell in view of Wilkins and further in view of US 10,158,480 B1 to Winklevoss et al. (hereinafter “Winklevoss”).

Claim 4:
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 1. Ryan in view of Wright in view of Tatchell in view of Wilkins does not teach:
wherein generating the hash value includes hashing via application of one or more hashing algorithms a timestamp with the identification number
Winklevoss teaches:
wherein generating the hash value includes hashing via application of one or more hashing algorithms a timestamp with the identification number (7:49-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wright in view of Tatchell in view of Wilkins to include wherein generating the hash value includes hashing via application of one or more hashing algorithms a timestamp with the identification number, as taught by Winklevoss, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Claim 12:
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 9. Ryan in view of Wright in view of Tatchell in view of Wilkins does not teach:
wherein the hash value is generated via application of one or more hashing algorithms to the identification number and a timestamp
Winklevoss teaches:
wherein the hash value is generated via application of one or more hashing algorithms to the identification number and a timestamp (7:49-65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wright in view of Tatchell in view of Wilkins to include the hash value being generated via application of one or more hashing algorithms to the identification number and a timestamp, as taught by Winklevoss, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Wright in view of Tatchell in view of Wilkins in view of US 2018/0240112 A1 to Castinado et al. (hereinafter "Castinado") and further in view of US 2018/0374097 A1 to Hanna (hereinafter “Hanna”).

Claim 17:
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 1. Wilkins also teaches:
verifying, by the processing server, the digital signatures of the digitally signed purchase order using the public key of the buyer cryptographic key pair and the public key of the supplier cryptographic key pair (paras 23, 35, 67)
Ryan in view of Wright in view of Tatchell in view of Wilkins does not teach:
storing, in a memory of the processing server, a plurality of entity profiles in the digital ledger, the plurality of entity profiles including a buyer profile and a supplier profiles, the buyer profile including a public key of the buyer cryptographic key pair, the supplier profile including a public key of the supplier cryptographic key pair
Castinado teaches:
storing, in a memory of the processing server, a plurality of entity profiles …, the plurality of entity profiles including a … profile and a … profiles, the … profile including a public key of the … 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wright in view of Tatchell in view of Wilkins to include storing, in a memory of the processing server, a plurality of entity profiles, the plurality of entity profiles including public keys of cryptographic key pairs, as taught by Castinado, in order to improve public key retrieval (Castinado, paras 106, 247). The limitations “buyer profile”, “supplier profile”, “buyer cryptographic key pair” and “supplier cryptographic key pair” are interpreted as nonfunctional descriptive material of the “profile” and “cryptographic key pair” and thus, do not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008). 
Ryan in view of Wright in view of Tatchell in view of Wilkins in view of Castinado does not teach:
storing, in a memory of the processing server, a plurality of entity profiles in the digital ledger
Hanna teaches:
storing, in a memory of the processing server, a plurality of entity profiles in the digital ledger (Abstract; Fig.1 item 19; paras 2, 51-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryan in view of Wright in view of Tatchell in view of Wilkins in view of Castinado to include a digital ledger to store the plurality of entity profiles, as taught by Hanna, in order to improve system trust and system security (Hanna, paras 33).

Claim 18:
Ryan in view of Wright in view of Tatchell in view of Wilkins teach all limitations of claim 9. Wilkins also teaches:
the processing server configured to verify the digital signatures of the digitally signed purchase order using the public key of the buyer cryptographic key pair and the public key of the supplier cryptographic key pair (paras 23, 35, 67)
Ryan in view of Wright in view of Tatchell in view of Wilkins does not teach:
a memory of the processing server configured to store a plurality of entity profiles in the digital ledger, the plurality of entity profiles including a buyer profile and a supplier profiles, the buyer 
Castinado teaches:
a memory of the processing server configured to store a plurality of entity profiles …, the plurality of entity profiles including a … profile and a … profiles, the … profile including … authentication credentials and a public key of the … cryptographic key pair, the … profile including … authentication credentials and a public key of the … cryptographic key pair (paras 149, 181, 267-268, 298)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wright in view of Tatchell in view of Wilkins to include storing, in a memory of the processing server, a plurality of entity profiles, the plurality of entity profiles including authentication credentials and public keys of cryptographic key pairs, as taught by Castinado, in order to improve public key retrieval (Castinado, paras 106, 247). The limitations “buyer profile”, “supplier profile”, “buyer authentication credentials”, “supplier authentication credentials”, “buyer cryptographic key pair” and “supplier cryptographic key pair” are interpreted as nonfunctional descriptive material of the “profile”, “authentication credentials” and “cryptographic key pair” and thus, do not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008). 
Ryan in view of Wright in view of Tatchell in view of Wilkins in view of Castinado does not teach:
a memory of the processing server configured to store a plurality of entity profiles in the digital ledger
Hanna teaches:
a memory of the processing server configured to store a plurality of entity profiles in the digital ledger (Abstract; Fig.1 item 19; paras 2, 51-56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ryan in view of Wright in view of Tatchell in view of Wilkins in view of Castinado to include a digital ledger to store the plurality of entity profiles, as taught by Hanna, in order to improve system trust and system security (Hanna, paras 33).

Claim 19:
Ryan in view of Wright in view of Tatchell in view of Wilkins in view of Castinado in view of Hanna teach all limitations of claim 17. Castinado also teaches:
receiving, by the processing server, authentication credentials associated with one of the plurality of entity profiles (para 107), revised authentication credentials for the one the plurality of entity profiles (para 107), and a public key of a cryptographic key pair for the one of the plurality of entity profiles (paras 149, 181, 267-268, 298)
generating, by the processing server, a ledger data entry for the one of the plurality of entity profiles, wherein the ledger data entry includes at least the respective public key of the one of the plurality of entity profiles (para 330, 334, 337, 339)
inserting, by the processing server, the generated ledger data entry for the one of the plurality of entity profiles into the digital ledger (para 330, 339)

Claim 20:
Ryan in view of Wright in view of Tatchell in view of Wilkins in view of Castinado in view of Hanna teach all limitations of claim 18. Castinado also teaches:
receive authentication credentials associated with one of the plurality of entity profiles (para 107), revised authentication credentials for the one the plurality of entity profiles (para 107), and a public key of a cryptographic key pair for the one of the plurality of entity profiles (paras 149, 181, 267-268, 298)
generate a ledger data entry for the one of the plurality of entity profiles, wherein the ledger data entry includes at least the respective public key of the one of the plurality of entity profiles (para 330, 334, 337, 339)
insert the generated ledger data entry for the one of the plurality of entity profiles into the digital ledger (para 330, 339)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685